Citation Nr: 1728585	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-35 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for asbestosis. 



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran & Spouse


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1958 to October 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which granted service connection for asbestosis and assigned a noncompensable rating.  

The initial rating was increased to 10 percent during the pendency of the appeal, in a December 2013 rating decision.  Although an increased rating was granted during the pendency of the appeal, inasmuch as higher ratings for the disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of the proceeding is of record.

This matter was last before the Board in September 2016 where it was remanded for additional development.  The Board finds that there has been substantial compliance with the directives of the Board's Remand as the RO has considered all recently submitted evidence in an October 2016 supplemental statement of the case (SSOC), augmented the record with more current VAMC medical records, and documented its diligent attempts to procure potentially outstanding private medical documentation.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has completed the medical authorizations required for the RO's procurement of private records, but no response has been received from the provider and neither the Veteran or his representative have raised any argument with this development or any other action undertaken, thus, this matter is ripe for adjudication. 

The issue of entitlement to service connection for COPD, to include as secondary to service-connected asbestosis, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2016 Board Hearing transcript ("there is definitely a nexus that shows the asbestosis caused the COPD.")  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).


FINDINGS OF FACT

1.  The Veteran has several non-service connected respiratory disorders which are the primary cause for his current breathing difficulties.  

2.  When taking into account the Veteran's non-service connected respiratory disorders, his Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) (SB) ratio measurement most accurately reflects the level of disability due to his asbestosis disability.

3.  Throughout the appeal period, the Veteran's asbestosis did not meet or approximate DLCO SB scores of 56 to 65 percent predicted.


CONCLUSION OF LAW

Criteria for an initial rating in excess of 10 percent for asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.14, 4.96, 4.97, Diagnostic Codes 6833, 6825 - 6832 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was originally granted service connection for asbestosis in the June 2012 rating decision at issue.  At that time, this disability was awarded a noncompensable rating effective November 17, 2011.  He appealed that rating and was awarded an initial increased evaluation of 10 percent disabling in December 2013.  The Veteran has testified that the severity of his symptoms is not properly accounted for by the current rating.  See July 2016 Board Hearing transcript ("when we first filed this claim, [Veteran] was having problems breathing but not as bad as they are now.")

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1 , 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. §  4.14 .

Applicable Laws

The Veteran's asbestosis is currently rated under Diagnostic Code (DC) 6833.  DC 6833 is rated under the General Rating Formula for Interstitial Lung Disease.  38 C.F.R. § 4.97.  

The General Rating Formula assigns a 10 percent rating for Forced Vital Capacity (FVC) of 75 to 80 percent predicted value, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 to 80 percent predicted.  38 C.F.R. § 4.97, DC 6833.

FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted, is rated 30 percent disabling.  Id.

FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation is rated 60 percent disabling.  Id. 

FVC less than 50 percent of predicted value, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  Id.

Where there is a disparity between the results of different pulmonary function tests (PFTs), such that the level of evaluation would differ depending on which test result is used, the regulations instruct use of the test result that the examiner states most accurately reflects the level of disability.  See 38 C.F.R. § 4.96 (d)(6).  


Facts & Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial rating in excess of 10 percent for his asbestosis.  Arguably, there exists PFT scores which appear to justify the next higher rating.  However, as noted above, in the event of disparity between the results of different PFT's, such that the level of evaluation would differ depending on which test result is used, the regulations instruct use of the test result that the examiner states most accurately reflects the level of disability.  See 38 C.F.R. § 4.96 (d)(6).  In this case, the Board finds that the May 2012 and December 2013 VA examiners specifically indicated that the DLCO test most accurately reflected the Veteran's level of disability for his service-connected asbestosis when taking into account the symptomatology of this service-connected disability in light of his non-service connected disorders, including chronic obstructive pulmonary disease (COPD) and obstructive sleep apnea (OSA). 

Private and VAMC treatment records throughout the period on appeal reflect diagnosis of asbestosis with minimal distinctive symptomatology, as opposed to his non-service connected, smoking related COPD and OSA.  See i.e.  February 2008 VAMC Pulmonary Consult ("prior asbestos exposure with bilateral minimal plaquing found and faint calcification found at some of these plaques...mild COPD - no meds at this time but could add Combivent if becomes more symptomatic...tobacco cessation as above...OSA...pt gives history of snoring"); February 2012 VAMC Pulmonary Consultation note ("smoking started 1959 and quit 10/13/09...found very subtle changes in the pleura possibly due to asbestosis and the PFT showed a touch of emphysema and mild diffusion defect"); March 2016 VAMC Primary Care note ("has not had follow-up for asbestosis for several years...review of record reveals last CT scan was 3/27/13 and it showed minimal change from 2006"); November 2016 Syringa CT scan ("asbestos exposure lung nodules...stable benign appearing pulmonary nodules.")

The Veteran was afforded a VA pulmonary examination in May 2012, noting diagnoses of COPD and asbestosis.  Following review of the claims file and an interview with the Veteran, the examiner noted the pertinent medical history including 50 years of smoking and "mild asbestosis."  The examiner identified that the Veteran underwent daily bronchodilator therapy for his COPD and additionally used a CPAP, but was not under any medical regimen for asbestosis.  Pulmonary function testing (PFT) was performed revealing pre-bronchodilator results of FVC predicted: 73%; FEV-1 predicted: 77%, DLCO predicted: 67%, and FEV-1/FVC: 106%.  The examiner discussed the results with another physician and identified that the "predominant pathology is COPD," explaining that this is demonstrated by the individual PFT scores, including the FVC result of 73% that shows the Veteran is "retaining air and therefore is able to blow out less," and that the retained volume (RV) score reflects 166% of predicted retained volume following the expiration of breath.  The examiner concluded by identifying that since the DLCO/VA score is 115% of predicted, then "there is no loss of diffusion when adjusted for the COPD."

Following the May 2012 VA examination, the results were provided to an additional VA examiner for analysis.  In the December 2013 VA addendum opinion, the examiner opined that the Veteran's "asbestos exposure has not been very problematic."  The examiner explained that while pleural plaquing indicates asbestos exposure, it is pulmonary fibrosis that is the "hallmark of asbestosis."  In light of the Veteran's COPD, the examiner explained the contrasts in the PFT results when compared from 2008 to the May 2012 VA examination.  Specifically, the addendum opinion explains that the worsening of the FVC and FEV1 scores from 2008 to 2012 are due to the "progression of COPD...especially in light of the fact that his RV is 166% of normal...[which] represents air trapping from COPD."  Therefore, the examiner opined that it is the DLCO score which reflects that effect of asbestosis as it is the measurement of how much pulmonary fibrosis affected the diffusion in such cases as the Veteran's where COPD causes "not all alveoli [to be] fully ventilated."  The examiner identified the 79% DLCO as the proper measurement for evaluation.

The medical evidence clearly shows that the Veteran's breathing difficulty and symptomatology reported throughout the appeal are predominately due to non-service-connected disabilities, rather than his service-connected pulmonary asbestosis.  Thus, as to consideration of an increased evaluation the Board finds that the competent evidence establishes that there is no evidence of any increased activity or symptomatology related to asbestosis.  While the Veteran has pulmonary limitations, they have not been primarily attributed to the service-connected asbestosis, and thus an increased evaluation would not be warranted.  See 38 C.F.R. § 4.97, DC 6833.  Specifically, as demonstrated by the only medical opinions of record, it is the Veteran's non-service connected COPD which has progressed and resulted in the worsened PFT scores for FVC and FEV1.  As explained in the September 2013 VA addendum opinion, when taking this fact into account, it is the DLCO score which must be utilized and it reflects minimal progression from prior results with a score of 79% and establishment of the current 10% disability rating for the entire period on appeal.  Accordingly, as the record does not reflect any DLCO result in excess of the current disability rating, the Board finds that the current evaluation is appropriate for the entire period on appeal.

In finding so, all due consideration has been given to the Veteran's complaints, such as shortness of breath, as Veteran is competent to report on such symptoms as they are based on his experience and personal knowledge and come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, while competent to report his symptoms, to the extent that he has stated that the pulmonary asbestosis warrants an increased rating, he assumes a medical conclusion which is that all of his pulmonary complaints are due to his pulmonary asbestosis.  The Veteran's opinion falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  To the contrary, the record including the May 2012 and September 2013 VA medical opinions, contradict the Veteran's lay opinion, and demonstrates that his asbestosis is neither the primary cause for his current respiratory distress nor has demonstrated any worsening.

After a review of the pertinent evidence, the Board determines that an initial rating in excess of 10 percent disabling for asbestosis is not warranted.  Based on the above, the Veteran's asbestosis was confirmed by imaging studies but was not shown to result in a higher rating based upon repeated pulmonary function tests.  See 38 C.F.R. § 4.97, DC 6833.  As noted above, the DLCO measurements are of the most probative value when taking into account any non-service connected disorders, and during the course of the appeal no value of less than 79 percent has been noted.  In addition, there was no limitation of the Veteran's maximum exercise capacity attributed to this disability.  He did not have associated cardiorespiratory limitation, cor pulmonale, or pulmonary hypertension.  Likewise, this disability did not require outpatient oxygen therapy.  Thus, the record does not reflect the symptoms required for a higher rating under DC 6833.  Therefore, the Board finds that the preponderance of the evidence is against an increased rating for asbestosis.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Other Considerations

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

Entitlement to an initial rating in excess of 10 percent disabling for asbestosis, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


